 

Exhibit 10.1

 

AMENDMENT NO. 1 TO THE
INVESTMENT ADVISORY AND MANAGEMENT SERVICES AGREEMENT

 

This Amendment No. 1 to the Investment Advisory and Management Services
Agreement, dated as of August 21, 2014 (this “Amendment”), is made and entered
into as of July 2, 2015 by and among Business Development Corporation of America
II, a Maryland corporation (the “Company”) and BDCA Adviser II, LLC, a Delaware
limited liability company (the “Adviser”).

 

RECITALS

 

WHEREAS, the Company and the Adviser are parties to the Investment Advisory and
Management Services Agreement, dated as of August 21, 2014 (the “Agreement”);
and

 

WHERAS, the Company and the Adviser desire to amend the Agreement as set forth
in greater detail below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Company and the Adviser hereby agree as
follows:

 

1.          The Section 3(b)(i) of the Agreement is hereby amended and replaced
with the following:

 

(i) The first part, referred to as the “Subordinated Incentive Fee on Income,”
shall be calculated and payable quarterly in arrears based on the Company’s
Pre-Incentive Fee Net Investment Income (as defined in this Section 3(b)) for
the immediately preceding quarter. The payment of the Subordinated Incentive Fee
on Income shall be subject to payment of a preferred return to investors each
quarter, expressed as a quarterly rate of return on Adjusted Capital (as defined
in this Section 3(b)) at the beginning of the most recently completed calendar
quarter, of 1.75% (7.00% annualized), subject to a “catch up” feature (as
described below). The calculation of the Subordinated Incentive Fee on Income
for each quarter is as follows:

 

(A) The Subordinated Incentive Fee on Income shall not be payable to the Adviser
in any calendar quarter in which the Company’s Pre-Incentive Fee Net Investment
Income does not exceed the preferred return rate of 1.75%, or 7.00% annualized
(the “Preferred Return”), on Adjusted Capital;

 

(B) 100% of the Company’s Pre-Incentive Fee Net Investment Income, if any, that
exceeds the preferred return but is less than or equal to 2.0588% in any
calendar quarter (8.2352% annualized) shall be payable to the Adviser. This
portion of the company’s Subordinated Incentive Fee on Income is referred to as
the “catch up” and is intended to provide the Adviser with an incentive fee of
15.0% on all of the Company’s Pre-Incentive Fee Net Investment Income when the
Company’s Pre-Incentive Fee Net Investment Income reaches 2.0588% (8.2352%
annualized) in any calendar quarter; and

 

(C) For any quarter in which the Company’s Pre-Incentive Fee Net Investment
Income exceeds 2.0588%, or 8.2352% annualized, the Subordinated Incentive Fee on
Income shall equal 15.0% of the amount of the Company’s Pre-Incentive Fee Net
Investment Income, as the Preferred Return and catch-up will have been achieved;

 

 

 

  

2.          Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.

 

3.          Counterparts. This Amendment may be executed (including by facsimile
transmission with counterpart pages) in one or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same agreement, it being understood that both Parties
need not sign the same counterpart.

 

[Signature page follows]

 

 

 

  

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the date first above written. 

 

  COMPANY:       Business Development Corporation of America II       By: /s/
Peter M. Budko   Name: Peter M. Budko   Title: Chairman, Chief Executive Officer
and President       ADVISER:       BDCA Adviser II, LLC       By: /s/ Peter M.
Budko   Name: Peter M. Budko   Title: Chief Executive Officer

 

 

 